i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00734-CR

                                          Brenda MEDRANO,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2008-CRP-000366-D4
                               Honorable O.J. Hale, Jr., Judge Presiding


PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 10, 2010

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on July 13, 2009, and appellant did not file a motion for new

trial. The deadline for filing a notice of appeal was therefore August 12, 2009. TEX . R. APP . P.

26.2(a)(1). A notice of appeal was not filed until October 14, 2009. Appellant did not file a timely

motion for extension of time to file the notice of appeal. See TEX . R. APP . P. 26.3.
                                                                                       04-09-000734-CR



       Because the notice of appeal in this case was not timely filed, we lack jurisdiction to entertain

the appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth

Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus

pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-time appeals from

felony convictions). Accordingly, we dismiss this appeal for want of jurisdiction.


                                                        PER CURIAM

Do Not Publish




                                                  -2-